Title: To George Washington from Colonel Stephen Moylan, 29 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        [Near Monmouth, N.J.] 29th June 1778
                    
                    within three miles of Midletown, we attackd a party of the enemy, this morning and took one Captain one Lieut. and one Ensign, with two privats, prisoners, & Killd a few more, the Brittish army is expected at that place this day or to morrow. quarters are taken for Gen. Clinton at Midletown, and for Lord Cornwallis at the place where we made the attack, which I suppose will be the rear of their army, the Baggage is still where it last night halted, badly guarded, I wish there was infantry in this Quarter a great stroke might Still be made upon it. I am Dear sir your most H: & Ob. St
                    
                        Stephen Moylan
                    
                